Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 20, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
  141447(62)                                                                                           Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices

  MICHIGAN BASIC PROPERTY
  INSURANCE ASSOCIATION,
           Petitioner-Appellant,
                                                                    SC: 141447
  v                                                                 COA: 293766
                                                                    Ingham CC: 08-000950-AA
  THE OFFICE OF FINANCIAL AND
  INSURANCE REGULATION and
  COMMISSIONER OF THE OFFICE OF
  FINANCIAL AND INSURANCE
  REGULATION,
             Respondents-Appellees.
  ____________________________________


       On order of the Chief Justice, the joint motion by the parties to adjourn the oral
  argument pending legislative action bearing on the issues is considered and it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 20, 2011                  _________________________________________
                                                                               Clerk